DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/19 has not been considered by the examiner as the Foreign Patent Document listed has been crossed out and has not been considered due to the applicant failing to meet the requirements specified in the submission of the IDS (see MPEP 609), specifically since no concise explanation of the relevance of the cited non-English Foreign Patent Documents was provided or an English translation of the Abstract or Full translation of the cited non-English Foreign Patent Documents was provided.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations of claim 6 in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations in claims 1-5 and 7 that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: “unit configured to acquire”, “controller configured to communicate”, “controller completes”, “controller starts”, “unit configured to store”, “controller restricts”, “unit configured to hold”, “unit configured to decide” as recited in claims 1-5 and 7.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim limitation “unit configured to acquire”, “controller configured to communicate”, “controller completes”, “controller starts”, “unit configured to store”, “controller restricts”, “unit configured to hold”, “unit configured to decide” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” and “controller” coupled with functional language “acquire”, “communicate”, “completes”, “starts”, “store”, “restricts”, “hold” and “decide” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-5 and 7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  Applicant’s Specification, Figs. 2 & [0016] discloses "each component described as functional blocks for performing various process can be configured of a circuit block, a memory and other LSIs in terms of hardware … those skilled in the art understand that these functional blocks can be realized in various forms by hardware only, software only or a combination therefore” and the structure will be therefore be interpreted as directed towards hardware in a specific device.   

The examiner further directs the applicant to MPEP 2181 for more information, specifically, MPEP 2181, Section ll B, discloses:

B. Computer-Implemented Means-Plus-Function Limitations 

Often the supporting disclosure for a computer-implemented invention discusses the implementation of the functionality of the invention through hardware, software, or a combination of both. In this situation, a question can arise as to which mode of implementation supports the means-plus-function limitation. The language of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph requires that the recited “means” for performing the specified function shall be construed to cover the corresponding “structure or material” described in the specification and equivalents thereof. Therefore, by choosing to use a means-plus-function limitation and invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant limits that claim limitation to the disclosed structure, i.e., implementation by hardware or the combination of hardware and software, and equivalents thereof. Therefore, the examiner should not construe the limitation as covering pure software implementation. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claim 1, 3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over THOMAS et al. (US Patent Publication 2019/0289505 herein after referenced as Thomas).

Regarding claim 1, Thomas discloses:
An in-vehicle communication device comprising: (Thomas, Fig. 6 & [0036] discloses a schematic block diagram illustrating a cellular network, a UE and signaling used in order to realize a preemptive handover preparation and Fig. 6 shows a centralized unit CBBU, multiple eNB/gNB with each of their own communication areas and cells and a UE shown as a vehicle (i.e. reads on in-vehicle communication device)).
	Thomas discloses in one embodiment the structure of the system to realize a preemptive handover preparation but fails to explicitly disclose in the same embodiment the various functionalities being performed and therefore fails to disclose in the same embodiment the limitations of “a position acquisition unit configured to acquire vehicle position information; and a communication controller configured to communicate in any one of a first communication system and a second communication system, wherein the communication controller receives an instruction for switching derived based on a communication area where communication in the first communication system is possible and the vehicle position information and starts a switching process from the second communication system to the first communication system before a vehicle enters the communication area.”
In a different embodiment, Thomas discloses:
a position acquisition unit configured to acquire vehicle position information; (Thomas, [0094] discloses the cellular network might receive the information on the predicted future route of the user entity from the user entity itself such as from an application running on the user entity or a certain component thereof being able to determine the position (i.e. reads on acquire vehicle position information) of the user entity such as a navigation system or the like or from some other module of the UE; Thomas, Fig. 6 & [0058] discloses it would be favorable to improve the mobility services for vehicular UEs.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that vehicular UEs would have their own component to determine the position of the vehicle which is sent to the cellular network).
and a communication controller configured to communicate in any one of a first communication system and a second communication system, (Thomas, [0103] discloses the user entity could perform the handover within the frame work of dual connectivity such as LTE + NR/5G, multi-RAT such as separate networks LTE (i.e. reads on first communication system), CDMA / UMTS, NR (i.e. reads on second communication system) and the user entity may be able to manage a set of one or more preemptively prepared handovers namely those indicated in schedule 62 which user entity receives from the cellular network (i.e. reads on communication system) and the source base station respectively (i.e. indicates obviousness that the user entity communicates with the cellular network communication system via a base station)).
wherein the communication controller receives an instruction for switching derived based on a communication area where communication in the first communication system is possible and the vehicle position information (Thomas, [0106] discloses the cellular network could analyze a predetermined set of cells (i.e. reads on communication area where communication in the communication system is possible) of base stations around the position of the user entity (i.e. reads on vehicle position information) with respect to a set of possible routes leading away from the user entity’s position to determine a favorite route among the set of possible routes in terms of connectivity to the user wherein the cellular network could determine a favorite route out of all routes in the set of possible routes in terms of connectivity namely the route alongside of which all nearest base stations indicated a possible access time interval plus associated one or more access parameters and the cellular network could push this information to the UE; Thomas, [0091] discloses a cellular network comprising a plurality of base stations spatially spread so that their cells within which each base station serves user entities residing in the respective cell so as to connect them to cellular network by wireless communication cover a certain region or area (i.e. indicates obviousness that the cells comprises a communication area); Thomas, [0097] discloses along with determining the preliminary set of base stations, cellular network determines for each base station within the set, an expected time at which the user entity enters the respective base station’s cell and sends to the user entity a schedule (i.e. reads on instruction for switching) which indicates for each of the set of one or more base stations for which a temporal access interval and one or more access parameters have been determined and the schedule may indicate to the user entity that the same may access the cellular network via the respective base station during the temporal access interval indicated using the associated one or more access parameters and the preemptive preparation of one or more handovers is finished and the user entity has been notified thereabout and it is from the sending of the schedule to the user entity onwards, up to the user entity whether or not the user entity uses the access opportunities during intervals to handover itself from one base station to the next (i.e. indicates obviousness that the schedule is utilized as instructions for switching from a first base station communication system to the second next base station communication system).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the position of the vehicle UE is utilized and its corresponding route are compared to the positions of the cells of the base stations to determine a preemptively prepared handovers of target base stations cells along the route which are sent as a schedule to instruct the vehicle UE of when and where to perform the switching).
(Thomas, [0026] discloses the fact that the user entity enters a predetermined area may be identified as a circumstance where a preemptive preparation of a handover is favorably performed (i.e. reads on starts a switching process) for instance such a predetermined area may be associated with a very high likelihood that the user entity will in a near future, enter the cell of a predetermined other target base station (i.e. indicates obviousness that the preemptive preparation is performed before the vehicle enters the predetermined area of the target base station first communication system communication area) and accordingly performing a preemptive preparation of a handover towards this base station, may favorably reduce otherwise occurring handover latency and/or control signaling associated with the handover; Thomas, [0094] discloses the process of preemptive preparation of the handover by way of establishing respective temporal access interval and one or more access parameters is triggered at a time instant t.sub.0 where the cellular network determines a preliminary set of one or more base stations of the cellular network with respect to which a preemptive preparation of a handover might be performed and this preliminary set of base stations is determined by the cellular networks so that their cells cover an area where the UE will probably move in the next future upon leaving the cell of current source base station; Thomas, [0125] discloses centralized entities can initiate the multiple predictive HO preparation for target eNBs along the predicted UE trajectory and this scheme avoids the need to re-initiate the HO preparation phase once the UE passes through each of the expected target cells since all the used resources have been pre-allocated; Thomas, [0122] discloses the NW can trigger initiation of a N-hop predictive handover P-HO which is a set of configuration parameters of a set of target cells along a predicted route that are signaled to a UE before a HO actually takes place; Thomas, [0097] discloses along with determining the preliminary set of base stations, cellular network determines for each base station within the set, an expected time at which the user entity enters the respective base station’s cell and sends to the user entity a schedule which indicates for each of the set of one or more base stations for which a temporal access interval and one or more access parameters have been determined and the schedule may indicate to the user entity that the same may access the cellular network via the respective base station during the temporal access interval indicated using the associated one or more access parameters and the preemptive preparation of one or more handovers is finished and the user entity has been notified thereabout and it is from the sending of the schedule to the user entity onwards, up to the user entity whether or not the user entity uses the access opportunities during intervals to handover itself from one base station to the next (i.e. reads on switching process from the second communication system to the first communication system).    Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the centralized network entity server starts the switching process by performing a predictive handover HO process of sending configuration information to the UE as well as the target base stations prior to the UE entering the cell communication area of the predetermined first communication system target base station from its current cell of its current second communication system base station).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Thomas to incorporate the teachings of the different embodiments for the purpose of conforming to the intent of the invention to modify and combine the various different embodiment (Thomas, [0207]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario.
Regarding claim 3, Thomas discloses:
The in-vehicle communication device according to claim 1, wherein the communication controller starts a switching process from the first communication system to the second communication system when the vehicle leaves the communication area (Thomas, [0097] discloses along with determining the preliminary set of base stations, cellular network determines for each base station within the set, an expected time at which the user entity enters the respective base station’s cell (i.e. indicates obviousness that the vehicle UE has left the previous base station’s cell and entered a current respective base station’s cell) and sends to the user entity a schedule which indicates for each of the set of one or more base stations for which a temporal access interval and one or more access parameters have been determined and the schedule may indicate to the user entity that the same may access the cellular network via the respective base station during the temporal access interval indicated using the associated one or more access parameters and the preemptive preparation of one or more handovers is finished and the user entity has been notified thereabout and it is from the sending of the schedule to the user entity onwards, up to the user entity whether or not the user entity uses the access opportunities during intervals to handover itself from one base station to the next (i.e. reads on starts a switching process from the first communication system to the second communication system); Thomas, [0094] discloses the process of preemptive preparation of the handover by way of establishing respective temporal access interval and one or more access parameters is triggered at a time instant t.sub.0 where the cellular network determines a preliminary set of one or more base stations of the cellular network with respect to which a preemptive preparation of a handover might be performed and this preliminary set of base stations is determined by the cellular networks so that their cells cover an area where the UE will probably move in the next future upon leaving the cell of current source base station (i.e. reads on when the vehicle leaves the communication area).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the vehicular UE will start a switching process by performing a handover from one base station to the next when the vehicular UE leaves the cell of the current source base station and moves to a cell of the target preliminary base station).
Regarding claim 6, Thomas discloses:
(Thomas, Fig. 6 & [0036] discloses a schematic block diagram illustrating a cellular network, a UE and signaling used in order to realize a preemptive handover preparation and Fig. 6 shows a centralized unit CBBU, multiple eNB/gNB with each of their own communication areas and cells and a UE shown as a vehicle (i.e. reads on in-vehicle communication device)).
Thomas discloses in one embodiment the structure of the system to realize a preemptive handover preparation but fails to explicitly disclose in the same embodiment the various functionalities being performed and therefore fails to disclose in the same embodiment the limitations of “an in-vehicle communication device communicable in any one of a first communication system and a second communication system, the method comprising: a step of acquiring vehicle position information; a step of holding area information indicating a communication area where communication in the first communication system is possible; a step of deciding switching from the second communication system to the first communication system before a vehicle enters the communication area based on the vehicle position information and the area information; and a step of starting a switching process from the second communication system to the first communication system before the vehicle enters the communication area in response to the deciding.”
In a different embodiment, Thomas discloses:
an in-vehicle communication device communicable in any one of a first communication system and a second communication system, the method comprising: (Thomas, [0103] discloses the user entity could perform the handover within the frame work of dual connectivity such as LTE + NR/5G, multi-RAT such as separate networks LTE (i.e. reads on first communication system), CDMA / UMTS, NR (i.e. reads on second communication system) and the user entity may be able to manage a set of one or more preemptively prepared handovers namely those indicated in schedule 62 which user entity receives from the cellular network (i.e. reads on communication system) and the source base station respectively (i.e. indicates obviousness that the user entity communicates with the cellular network communication system via a base station)).
a step of acquiring vehicle position information; (Thomas, [0094] discloses the cellular network might receive the information on the predicted future route of the user entity from the user entity itself such as from an application running on the user entity or a certain component thereof being able to determine the position (i.e. reads on acquire vehicle position information) of the user entity such as a navigation system or the like or from some other module of the UE; Thomas, Fig. 6 & [0058] discloses it would be favorable to improve the mobility services for vehicular UEs.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that vehicular UEs would have their own component to determine the position of the vehicle which is sent to the cellular network).
a step of holding area information indicating a communication area where communication in the first communication system is possible; (Thomas, [0106] discloses the cellular network could analyze a predetermined set of cells (i.e. reads on communication area where communication in the communication system is possible) of base stations around the position of the user entity with respect to a set of possible routes leading away from the user entity’s position to determine a favorite route among the set of possible routes in terms of connectivity to the user wherein the cellular network could determine a favorite route out of all routes in the set of possible routes in terms of connectivity namely the route alongside of which all nearest base stations indicated a possible access time interval plus associated one or more access parameters and the cellular network could push this information (i.e. reads on holding area information) to the UE; Thomas, [0091] discloses a cellular network comprising a plurality of base stations spatially spread so that their cells within which each base station serves user entities residing in the respective cell so as to connect them to cellular network by wireless communication cover a certain region or area (i.e. indicates obviousness that the cells comprises a communication area); Thomas, [0097] discloses along with determining the preliminary set of base stations, cellular network determines for each base station within the set, an expected time at which the user entity enters the respective base station’s cell and sends to the user entity a schedule (i.e. reads on holding area information) which indicates for each of the set of one or more base stations for which a temporal access interval and one or more access parameters have been determined and the schedule may indicate to the user entity that the same may access the cellular network via the respective base station during the temporal access interval indicated using the associated one or more access parameters and the preemptive preparation of one or more handovers is finished and the user entity has been notified thereabout and it is from the sending of the schedule to the user entity onwards, up to the user entity whether or not the user entity uses the access opportunities during intervals to handover itself from one base station to the next (i.e. indicates obviousness that the schedule includes route area information that is utilized as instructions for switching from a first base station communication system to the second next base station communication system).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the position of the vehicle UE is utilized and its corresponding route are compared to the positions of the cells of the base stations to determine a preemptively prepared handovers of target base stations cells along the route which are sent as a schedule to instruct the vehicle UE of when and where to perform the switching).
a step of deciding switching from the second communication system to the first communication system before a vehicle enters the communication area based on (Thomas, [0026] discloses the fact that the user entity enters a predetermined area may be identified as a circumstance where a preemptive preparation of a handover is favorably performed (i.e. reads on starts a switching process) for instance such a predetermined area may be associated with a very high likelihood that the user entity will in a near future, enter the cell of a predetermined other target base station (i.e. indicates obviousness that the preemptive preparation is performed before the vehicle enters the predetermined area of the target base station first communication system communication area) and accordingly performing a preemptive preparation of a handover towards this base station, may favorably reduce otherwise occurring handover latency and/or control signaling associated with the handover; Thomas, [0094] discloses the process of preemptive preparation of the handover by way of establishing respective temporal access interval and one or more access parameters is triggered at a time instant t.sub.0 where the cellular network determines a preliminary set of one or more base stations of the cellular network with respect to which a preemptive preparation of a handover might be performed and this preliminary set of base stations is determined by the cellular networks so that their cells cover an area where the UE will probably move in the next future upon leaving the cell of current source base station; Thomas, [0125] discloses centralized entities can initiate the multiple predictive HO preparation for target eNBs along the predicted UE trajectory and this scheme avoids the need to re-initiate the HO preparation phase once the UE passes through each of the expected target cells since all the used resources have been pre-allocated; Thomas, [0122] discloses the NW can trigger initiation of a N-hop predictive handover P-HO which is a set of configuration parameters of a set of target cells along a predicted route that are signaled to a UE before a HO actually takes place; Thomas, [0097] discloses along with determining the preliminary set of base stations, cellular network determines for each base station within the set, an expected time at which the user entity enters the respective base station’s cell and sends to the user entity a schedule which indicates for each of the set of one or more base stations for which a temporal access interval and one or more access parameters have been determined and the schedule may indicate to the user entity that the same may access the cellular network via the respective base station during the temporal access interval indicated using the associated one or more access parameters and the preemptive preparation of one or more handovers is finished and the user entity has been notified thereabout and it is from the sending of the schedule to the user entity onwards, up to the user entity whether or not the user entity uses the access opportunities during intervals to handover itself from one base station to the next (i.e. reads on switching process from the second communication system to the first communication system).    Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the centralized network entity server starts the switching process by performing a predictive handover HO process of sending configuration information to the UE as well as the target base stations prior to the UE entering the cell communication area of the predetermined first communication system target base station from its current cell of its current second communication system base station).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Thomas to incorporate the teachings of the different embodiments for the purpose of conforming to the intent of the invention to modify and combine the various different embodiment (Thomas, [0207]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario.
Regarding claim 7, Thomas discloses:
A server device that controls a switching process of a communication system (Thomas, [0125] discloses centralized entities (i.e. reads on server) can initiate the multiple predictive HO preparation for target eNBs along the predicted UE trajectory and this scheme avoids the need to re-initiate the HO preparation phase once the UE passes through each of the expected target cells since all the used resources have been pre-allocated).
Thomas discloses in one embodiment the structure of the system to realize a preemptive handover preparation but fails to explicitly disclose in the same embodiment the limitations of “an in-vehicle communication device communicable in any one of a first communication system and a second communication system, the server device comprising: an area information holding unit configured to hold area information indicating a communication area where communication in the first communication system is possible; and a switching deciding unit configured to decides switching between the first communication system and the second communication system based on vehicle position information acquired from the in-vehicle communication device and the area information, wherein the switching deciding unit decides the switching from the second communication system to the first communication system before a vehicle enters the communication area and transmits an instruction signal for starting the switching process to the in-vehicle communication device.”
In a different embodiment, Thomas discloses:
an in-vehicle communication device communicable in any one of a first communication system and a second communication system, the server device comprising: (Thomas, [0103] discloses the user entity could perform the handover within the frame work of dual connectivity such as LTE + NR/5G, multi-RAT such as separate networks LTE (i.e. reads on first communication system), CDMA / UMTS, NR (i.e. reads on second communication system) and the user entity may be able to manage a set of one or more preemptively prepared handovers namely those indicated in schedule 62 which user entity receives from the cellular network (i.e. reads on communication system) and the source base station respectively (i.e. indicates obviousness that the user entity communicates with the cellular network communication system via a base station)).
an area information holding unit configured to hold area information indicating a communication area where communication in the first communication system is possible; (Thomas, [0106] discloses the cellular network could analyze a predetermined set of cells (i.e. reads on communication area where communication in the communication system is possible and indicates obviousness of an area information holding unit that stores said communication area information in order to perform the analysis) of base stations around the position of the user entity with respect to a set of possible routes leading away from the user entity’s position to determine a favorite route among the set of possible routes in terms of connectivity to the user wherein the cellular network could determine a favorite route out of all routes in the set of possible routes in terms of connectivity namely the route alongside of which all nearest base stations indicated a possible access time interval plus associated one or more access parameters and the cellular network could push this information (i.e. reads on holding area information) to the UE; Thomas, [0091] discloses a cellular network comprising a plurality of base stations spatially spread so that their cells within which each base station serves user entities residing in the respective cell so as to connect them to cellular network by wireless communication cover a certain region or area (i.e. indicates obviousness that the cells comprises a communication area); Thomas, [0097] discloses along with determining the preliminary set of base stations, cellular network determines for each base station within the set, an expected time at which the user entity enters the respective base station’s cell and sends to the user entity a schedule (i.e. reads on holding area information) which indicates for each of the set of one or more base stations for which a temporal access interval and one or more access parameters have been determined and the schedule may indicate to the user entity that the same may access the cellular network via the respective base station during the temporal access interval indicated using the associated one or more access parameters and the preemptive preparation of one or more handovers is finished and the user entity has been notified thereabout and it is from the sending of the schedule to the user entity onwards, up to the user entity whether or not the user entity uses the access opportunities during intervals to handover itself from one base station to the next (i.e. indicates obviousness that the schedule includes route area information that is utilized as instructions for switching from a first base station communication system to the second next base station communication system).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the position of the vehicle UE is utilized and its corresponding route are compared to the positions of the cells of the base stations to determine a preemptively prepared handovers of target base stations cells along the route which are sent as a schedule to instruct the vehicle UE of when and where to perform the switching).
and a switching deciding unit configured to decides switching between the first communication system and the second communication system based on vehicle position information acquired from the in-vehicle communication device and the area information, wherein the switching deciding unit decides the switching from the second communication system to the first communication system before a vehicle enters the communication area and transmits an instruction signal for starting the switching process to the in-vehicle communication device (Thomas, [0026] discloses the fact that the user entity enters a predetermined area may be identified as a circumstance where a preemptive preparation of a handover is favorably performed (i.e. reads on starts a switching process) for instance such a predetermined area may be associated with a very high likelihood that the user entity will in a near future, enter the cell of a predetermined other target base station (i.e. indicates obviousness that the preemptive preparation is performed before the vehicle enters the predetermined area of the target base station first communication system communication area) and accordingly performing a preemptive preparation of a handover towards this base station, may favorably reduce otherwise occurring handover latency and/or control signaling associated with the handover; Thomas, [0094] discloses the process of preemptive preparation of the handover by way of establishing respective temporal access interval and one or more access parameters is triggered at a time instant t.sub.0 where the cellular network determines a preliminary set of one or more base stations of the cellular network with respect to which a preemptive preparation of a handover might be performed and this preliminary set of base stations is determined by the cellular networks so that their cells cover an area where the UE will probably move in the next future upon leaving the cell of current source base station and wherein the cellular network might receive the information on the predicted future route of the user entity from the user entity itself such as from an application running on the user entity or a certain component thereof being able to determine the position (i.e. reads on vehicle position information) of the user entity such as a navigation system or the like or from some other module of the UE; Thomas, [0125] discloses centralized entities can initiate the multiple predictive HO preparation for target eNBs along the predicted UE trajectory and this scheme avoids the need to re-initiate the HO preparation phase once the UE passes through each of the expected target cells since all the used resources have been pre-allocated; Thomas, [0122] discloses the NW can trigger initiation of a N-hop predictive handover P-HO which is a set of configuration parameters of a set of target cells along a predicted route that are signaled to a UE before a HO actually takes place; Thomas, [0097] discloses along with determining the preliminary set of base stations, cellular network determines for each base station within the set, an expected time at which the user entity enters the respective base station’s cell and sends to the user entity a schedule (i.e. reads on transmits an instruction signal for starting the switching process to the in-vehicle communication device) which indicates for each of the set of one or more base stations for which a temporal access interval and one or more access parameters have been determined and the schedule may indicate to the user entity that the same may access the cellular network via the respective base station during the temporal access interval indicated using the associated one or more access parameters and the preemptive preparation of one or more handovers is finished and the user entity has been notified thereabout and it is from the sending of the schedule to the user entity onwards, up to the user entity whether or not the user entity uses the access opportunities during intervals to handover itself from one base station to the next (i.e. reads on switching process from the second communication system to the first communication system).    Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the centralized network entity server starts the switching process by performing a predictive handover HO process of deciding configuration information and sending the configuration information to the UE as well as the target base stations prior to the UE entering the cell communication area of the predetermined first communication system target base station from its current cell of its current second communication system base station).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Thomas to incorporate the teachings of the different embodiments for the purpose of conforming to the intent of the invention to modify and combine the various different embodiment (Thomas, [0207]) and for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different .


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over THOMAS et al. (US Patent Publication 2019/0289505 herein after referenced as Thomas) in view of SAGESAKA (US Patent Publication 2019/0116462 herein after referenced as Sagesaka).    

Regarding claim 2, Thomas discloses:
The in-vehicle communication device according to claim 1 (see claim 1).  Thomas discloses that the schedule indicates the time when the vehicular UE performs a handover to a next base station but fails to explicitly disclose as to whether the handover is completed prior to entering the communication area of the next base station and therefore fails to disclose “wherein the communication controller completes the switching from the second communication system to the first communication system before the vehicle enters the communication area.”
 	In a related field of endeavor, Sagesaka discloses:
wherein the communication controller completes the switching from the second communication system to the first communication system before the vehicle enters the communication area (Sagesaka, [0004] discloses as the vehicle enters a communication area of roadside device by the communication system B and receives  position information of the roadside device concerned by the communication system B, the on-vehicle communication device switches the communication system to be used from the communication system B to the communication system A just before the vehicle enters a communication area of the roadside device concerned by the communication system A (i.e. reads on completes the switching from the second communication system to the first communication system before the vehicle enters the communication area) on the basis of the position information of the roadside device concerned).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of performing a communication system switch from a first communication system to a second communication system by a vehicle as taught by Thomas) with another known element and comparable device utilizing a known technique (i.e. performing a process of performing a communication system switch from a first communication system to a second communication system by a vehicle, wherein the switching is completed before entering the communication area of the second communication system as taught by Sagesaka) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of performing a communication system switch .


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over THOMAS et al. (US Patent Publication 2019/0289505 herein after referenced as Thomas) in view of Barros (US Patent Publication 2019/0320055 herein after referenced as Barros).  

Regarding claim 4, Thomas discloses:
The in-vehicle communication device according to claim 1 (see claim 1).  Thomas discloses that the vehicular UE switches from a first communication system to a second communication system based on a predetermined criteria but fails to explicitly disclose that the predetermined criteria includes the amount of data scheduled to be transmitted and therefore fails to disclose “further comprising: a storage unit configured to store vehicle information to be transmitted to an external server device, wherein the communication controller restricts the switching process to the first communication system when an information amount of the vehicle information scheduled to be transmitted to the server device and stored in the storage unit is equal to or less than a predetermined amount.”

further comprising: a storage unit configured to store vehicle information to be transmitted to an external server device, wherein the communication controller restricts the switching process to the first communication system when an information amount of the vehicle information scheduled to be transmitted to the server device and stored in the storage unit is  (Barros, [0041] discloses determining to switch from WLAN to the WWAN if certain criteria are satisfied wherein the computing device may determine to switch from the WWAN to using a WLAN if the data queued for communication falls beneath a certain level (i.e. reads on restricts the switching process to the first communication system when an information amount of the vehicle information scheduled to be transmitted to the server device and stored in the storage unit is less than a predetermined amount); Barros, [0087] discloses the mobile computing device may also take alternative forms including an embedded system such as a car navigation system; Barros, [0016] discloses the techniques described in the disclosure may enable a computing device to use less battery capacity, decrease an amount of usage of a WWAN network that can benefit not only a user of the computing device but can also increase data throughput for other users of the WWAN network).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Thomas to incorporate the teachings of Barros for the purpose of enabling a computing device to use less battery capacity and decrease an amount of usage of a WWAN network that .



Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over THOMAS et al. (US Patent Publication 2019/0289505 herein after referenced as Thomas) in view of Basu Mallick et al. (US Patent Publication 2020/0113015 herein after referenced as Basu).    

Regarding claim 5, Thomas discloses:
The in-vehicle communication device according to claim 1 (see claim 1).  Thomas discloses that the vehicular UE switches from a first communication system to a second communication system based on a predetermined criteria but fails to explicitly disclose that the predetermined criteria includes the urgency or priority of data scheduled to be transmitted or received and therefore fails to disclose “wherein the communication controller restricts the switching process to the first communication system when the communication controller transmits or receives urgent information in the second communication system.”
	In a related field of endeavor, Basu discloses:
wherein the communication controller restricts the switching process to the first communication system when the communication controller transmits (Basu, [0095] discloses if the priority for the V2X message destined for RAT 2 is higher than the priority for the V2X message already ongoing on the current serving cell, the UE performs a cell reselection to the said cell from RAT2; Basu, [0030] discloses vehicles such as UEs supporting V2X applications can exchange own status information with infrastructure nodes).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Thomas to incorporate the teachings of Basu for the purpose of making the system more dynamic, versatile and adaptable by allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of performing a communication system switch from a first communication system to a second communication system by a vehicle based on a criteria as taught by Thomas) with another known element and comparable device utilizing a known technique (i.e. performing a process of performing a communication system switch from a first communication system to a second communication system by a vehicle based on a criteria, wherein the switching is performed based on the criteria directed towards the priority of data that is to be transmitted as taught by Basu) to improve the similar devices in the same way and to obtain the predictable result of the system performing a process of performing a communication system switch from a first communication system to a second communication system by a vehicle based on a criteria (i.e. as taught by Thomas & Basu) and is dependent upon the specific design incentives, needs and requirements (i.e. such as due to teachings of a known standard, 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MICHAEL Y MAPA/           Primary Examiner, Art Unit 2645